Citation Nr: 0927612	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-29 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for residuals of a right knee 
sprain, has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for residuals of a lumbar 
laminectomy, has been received.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by which 
the RO denied the Veteran's claims.  

In May 2009, the Veteran testified at a hearing before the 
undersigned at the San Antonio, Texas, satellite office.

Service connection was previously denied for residuals of a 
right knee sprain and residuals of a lumbar laminectomy, the 
former by a September 1974 rating decision that was 
unappealed and became final and the latter by an August 1975 
Board decision.  Board decisions are generally final.  
38 C.F.R. §§ 20.1100, 20.1103 (2008).  A previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (citing 
38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of whether 
the RO considered the matter of whether new and material 
evidence has been received, the Board is bound to decide the 
threshold issue of whether the evidence is new and material 
before addressing the merits of a claim.  Id.

The issue of whether new and material evidence, sufficient to 
reopen a claim of service connection for residuals of a 
lumbar laminectomy, has been received is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Veteran will be advised if further action is 
required on his part.




FINDINGS OF FACT

1.  By September 1974 rating decision, the RO denied the 
Veteran's claim of service connection for residuals of a 
right knee sprain; although he was sent notice of the RO's 
decision and his appellate rights the following month, the 
Veteran did not file a timely appeal regarding that decision.

2.  The evidence received since the September 1974 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of entitlement to service connection for residuals 
of a right knee sprain.


CONCLUSIONS OF LAW
 
1.  The September 1974 rating decision denying service 
connection for residuals of a right knee sprain is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence to reopen the claim of service 
connection for residuals of a right knee sprain has not been 
received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with Dingess was 
provided in March 2006.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in October 2003 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The VCAA duty to notify was satisfied by way of letter sent 
to the Veteran in October 2003 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained pertinent service 
treatment records, VA medical records, and private medical 
records.  The Veteran, moreover, was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The Veteran was afforded a 
VA medical examination in September 2004.  The Board finds 
that the September 2004 VA examination is adequate.  The 
examination was conducted by an orthopedic surgeon; the 
claims file was available to him and reviewed; he obtained a 
history from the veteran; physical and x-ray examinations 
were conducted; and a diagnosis was rendered.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that the record contains no VA medical 
records dated after August 2007 even though the Veteran's May 
2009 hearing testimony indicates that he has received VA 
treatment after August 2007.  The Veteran's hearing testimony 
did not suggest any further treatment of the right knee.  
Thus, the Board has no obligation to remand this matter to 
the RO for the purpose of obtaining further VA medical 
treatment records.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

Discussion

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

In a September 1974 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of a right knee sprain.  The Veteran was provided 
notice of the decision and of his appellate rights the 
following month.  He did not initiate an appeal.  Therefore, 
the September 1974 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103; see also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 
(2008) (detailing the procedures and time limitations for 
appealing unfavorable RO determinations to the Board).  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the September 1974 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether the 
Veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the September 1974 
rating decision consisted of the service treatment records 
indicating a right knee injury sustained in Vietnam in August 
1969 and ensuing treatment and a July 1974 VA examination 
report reflecting no current disability of the right knee.  

Potentially relevant evidence received subsequent to the 
September 1974 rating decision consists of a February 1974 
radiologic report from G.M. Lancaster, M.D. showing 
complaints of right leg cramps and reflecting that an X-ray 
study of the right hip was normal; a December 1974 letter 
from S.G. Krishnan, M.D. indicating that the Veteran reported 
a right lower extremity and back injury in Vietnam and 
continuing problems with the back; a September 1998 medical 
record indicating complaints of tingling in the lower 
extremities; duplicate copies of the service treatment 
records; a September 2004 VA orthopedic examination report 
containing the diagnosis of normal right knee examination; an 
October 2006 VA pain clinic examination report showing that 
bilateral knee flexion produced pain behind the bilateral 
knees; a December 2006 notation of chronic right lower 
extremity pain; subsequent records reflecting complaints of 
right lower extremity pain; and the 


Veteran's May 2009 hearing testimony indicating that the 
right knee used to become swollen and reflecting no current 
orthopedic problems attributable to the right knee.

The Board has reviewed the evidence since the September 1974 
rating decision and has determined that with the exception of 
the duplicative service treatment records it is "new" in 
that it was not of record at the time of the September 1974 
rating decision.  The aforementioned evidence, however, is 
not "material" because it is not probative of the issue at 
hand, which is whether the Veteran has a current diagnosis of 
a right knee disability.  In this regard, the Board notes 
that two VA orthopedic examination reports authored several 
decades apart reflect no right knee disability.  More recent 
evidence shows no more than complaints and findings of pain, 
which is not, in and of itself, a disability for VA purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
That the Veteran sustained a right knee injury in service is 
not in dispute.  The question is whether he has a current 
disability of the right knee.  The new evidence does not 
reflect one.  The Board finds, therefore, that the newly 
added evidence does not relate to unestablished facts 
necessary to substantiate the Veteran's claim of service 
connection for residuals of a right knee injury and does not, 
for that reason, present the reasonable possibility of 
substantiating his claim.  38 C.F.R. § 3.156(a); Gilpin, 
supra.  Accordingly, the Veteran's claim of service 
connection for residuals of a right knee injury is not 
reopened.


ORDER

No new and material evidence having been received, the claim 
of service connection for residuals of a right knee sprain is 
not reopened and remains denied.




REMAND

A remand is necessary regarding the remaining issue on 
appeal, namely whether new and material evidence, sufficient 
to reopen a claim of service connection for residuals of a 
lumbar laminectomy, has been received.  

First, in order to ensure VCAA compliance, the RO/AMC must 
send the Veteran an amended VCAA notice that includes a 
discussion regarding the reopening of finally decided claims 
in accordance with Kent.

Next, the Veteran alleges that he received inpatient 
treatment for an in-service low back injury at the 249th 
General Hospital in Japan in August 1969.  The RO/AMC must 
obtain treatment records from that hospital.  If records from 
this hospital are not available, the RO/AMC must document its 
efforts to secure them.

The RO/AMC must associate with the claims file all VA 
clinical records dated from August 2007 to the present.

Finally, if and only if, additional service treatment records 
are located, the RO/AMC must schedule a VA orthopedic 
examination for a determination as to the nature of the 
Veteran's current low back disability and for an opinion 
regarding its etiology.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran an amended VCAA 
notice that includes a discussion of new 
and material evidence as contemplated by 
the Court in Kent.

2.  Associate with the claims file 
records of inpatient treatment at the 
249th General Hospital in Japan provided 
in August and September 1969.  If records 
from this hospital are not available, the 
RO must document its efforts to obtain 
them.

3.  Associate with the claims file all VA 
clinical records dated from August 2007 
to the present.

4.  If, and only if, additional service 
treatment records are located, the RO 
must schedule a VA orthopedic examination 
for a determination as to the nature of 
the Veteran's current low back disability 
and for an opinion regarding whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the Veteran's 
low back disability is related to 
service.  A full rationale for all 
opinions and conclusions should be 
provided.  The claims file should be made 
available to the examiner for review of 
pertinent documents therein and the 
examination report should reflect that 
such a review was conducted.

5.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________ 
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals 























 Department of Veterans Affairs


